                                                                USDC-SDNY
                                                                DOCUMENT
                                                                ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                    DOC#:
SOUTHERN DISTRICT OF NEW YORK                                   DATE FILED: 3/25/20


 UNITED STATES OF AMERICA,
                                                              No. 17-CR-502 (RA)
                        v.
                                                                    ORDER
 PHILLIP RICHARDSON,

                             Defendant.


RONNIE ABRAMS, United States District Judge:

         In light of the ongoing COVID-19 pandemic, the conference currently scheduled for April

3, 2020 is adjourned to June 8, 2020 at 12:30 p.m.

SO ORDERED.

Dated:      March 25, 2020
            New York, New York

                                                 Ronnie Abrams
                                                 United States District Judge
